Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the communication filed on 07/16/2021. 
Claims 1-11 have been examined and are pending herein.

Response to Amendment/Arguments
Double Patenting: 
In the previous action, claims 1-11 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10, 225, 599 and provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/252,979. The Applicant has not made any amendments, however, will submit a Terminal Disclaimer when the claims are indicated as allowable. The rejection still remains.

Claim Rejections – 35 USC § 103: Claims 1, 3-5, 7-10 were rejected under 35 U.S.C. § 103 as being unpatentable over Al- Shaykh, U.S. Publication No. 2011/0131520, in view of Roberts, U.S. Publication No. 2011/0112665. Claims 2, 6, and 11 were rejected under Al-Shaykh, Roberts, in further view of Taylor, U.S. Publication No. 2012/0051344.

The Applicant argues Roberts is not in the same field as the specification: On page 8, section B, the applicant argues that the purpose of Roberts invention is so that “consumers an share with others their thoughts about media content they have consumed by word of mouth, text messaging, (e.g. email), or other forms of common communication.”
The Examiner disagrees: The Applicant cited a paragraph in the “background” section of the disclosure. Throughout Roberts disclosure, the use of a user interface to access a myriad of content from different sources are disclosed. A portal is described to manage different services and is displayed via iconic symbols that represent either an EPG, Video on Demand, Personal Catalog files, etc. See at least Fig. 3 and par. [0033]. Claim 1 of the current invention cites “user interface means for allowing a user of the second device to select on the second device the data stream to be played, said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents…”. The Examiner disagrees that Roberts is not of the same endeavor.

The Applicant argues Roberts does not cure the deficiencies of Al-Shaykh: In Remarks, pages 9-10, Applicant mentions that Roberts mapping was unclear, a selection interface is not described, and the portal is not the communication device that accesses the stream and associated services. 
Examiner: Roberts is combined with Al-Shaykh to disclose the user interface with associated services displayed on the portal, see Fig. 3. The selection interface to access various content is portrayed via the screen displaying the video on demand button, EPG button, or the Personal Catalog button. Once any of those buttons are selected by the user, various media contents would be made available to choose from. The use of the user-interface is what is applicable. Al-Shaykh discloses the remainder of claim 1. As a matter of fact, further evidence can be found to disclose “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents,” the limitation in question, in Al-Shaykh. At least in Fig. 2 describes a user interface with media objects on the left side of the screen. “media-4” is selected. Par. [0082] Outside of a home network. The mobile device may access the media content using the internet. [0083] The mobile device may have one or more media applications. The media application may be a built-in function, a built-in application, an installed application, a user-installed application and/or the like. The mobile device may obtain the media content from one or more content services which may be freely available and/or may require a subscription. [0090] The media application is used to access content by the mobile device. Therefore, Al-Shaykh indeed discloses “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents.”
 Further, in [0094], the media content may or may not flow through the mobile device if the transfer of the media content to a target rendering device is enabled using the set of controls and indications. [0096] The mobile device may instruct the target rendering device to obtain the media content directly from the media server. It is widely known in the art that location data is included in the command in order to instruct a rendering device to obtain the media content from a location such as in Al-Shaykh where a target device may be located in the “living room” or “bedroom”. It is widely known that every device connected in a network has an address unique to the device. Inside a network, such as a home network, each device (including the router) has a local private IP address, however, from the perception of the outside world, all traffic from devices on that local network are from a public IP address. So whether files are transferred locally or accessing files from the public internet, the address of the device is included in the command because transferring media files in a network without it is impossible. 
For the reasons above, prior art, Al-Shaykh, in view of Roberts, discloses claim 1 and corresponding claims 8 and 10. The rejection under this section remain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-28 of U.S. Patent No. 10, 225, 599. 


Instant Application 16/252,988


U.S. Patent No. 10,225,599


Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 

- a display screen, 


user interface means for allowing a user of the second device to select on the second device the data stream to be played, 


said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents,


means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,

 



















Claim 14:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 




user interface means for allowing a user of the second device to select on the second device the data stream to be played, 















means for, following the selection by the user, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream, 


said data stream being a content stored on a storage device,

said location data including a storage address of the content on said storage device, 


 in which the first device comprises: (a) means for checking that that the first device is connected to a WiFi access point;  

-3-(b) means for, if the first device is not connected to a WiFi access point: setting up a direct wireless connection to the second device and receiving, on said direct wireless connection, from the second device, data for connection to a wireless access point that is distinct from the second device; and retrieving the selected stream from the data for locating the selected stream, through said wireless access point.

          Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in independent claim 1 of the instant application are encompassed by steps recited in independent claim 14 of the patent. Although the patent claim does not explicitly recite newly added limitation “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents, “when tasked to provide the technical implementation of this feature, one skilled in the art would find no difficulty in formulating the solution in terms of the features recited in the claim. Prior art of reference, Roberts (U.S. 20110112665), discloses a main user interface presenting access to Internet Protocol Television (IPTV) media services, such as satellite TV, cable TV, FaceBook, YouTube, Video-On-Demand, etc. Fig. 3 shows a portal with iconic buttons to access a “VOD” service, an EPG service, Personal content, etc. With these interfaces, unicast communications can be invoked between the user device and subsystems of the IPTV media system for content browsing [0017, 0033]. For the reasons above, the Double Patenting rejecting still stands. 
Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in independent claim 23 (control device) and claim 25 (control method) of the patent, respectively. 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/252,979.


Instant Application 16/252,988


Co-pending Application No. 16/252,979


Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 

- a display screen, 


user interface means for allowing a user of the second device to select on the second device the data stream to be played, 

said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents,

means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,







Claim 1:  

A control system for playing a data stream, comprising: 

a first device, called a receiving device, comprising: 

means for receiving the data stream to be played, 

means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device; and 

a second device, called a control device, separate from the first device and integrating: 

a display screen, 


user interface means for allowing a user of the second device to select on the second device the data stream to be played, 













means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played, transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream,

said data stream being a content stored on a storage device, 


F071.0293US2 -23-said location data including a storage address of the content on said storage device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the co-pending application. Although the patent claim does not explicitly newly added limitation “said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents,” , when tasked to provide the technical implementation of this feature, one skilled in the art would find no difficulty in formulating the solution in terms of the features recited in the claim. Prior art of reference, Roberts (U.S. 2011/0112665), discloses a main user interface presenting access to Internet Protocol Television (IPTV) media services, such as satellite TV, cable TV, FaceBook, YouTube, Video-On-Demand, etc. Fig. 3 shows a portal with iconic buttons to access a “VOD” service, an EPG service, Personal content, etc. With these interfaces, unicast communications can be invoked between the user device and subsystems of the IPTV media system for content browsing [0017, 0033]. For the reasons above, the Double Patenting rejecting still stands. 
Similarly, claim 8 (control device) and claim 10 (control method) of the instant application are encompassed by steps recited in claim 8 (control device) and claim 10 (control method) of the co-pending application, respectively. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shaykh (US 2011/0131520), in view of Roberts (U.S. 20110112665).

Regarding claims 1, 8, and 10:
Al-Shaykh discloses: 
a first device, called a receiving device (Fig. 1 –rendering device, STB), comprising: 
means for receiving the data stream to be played ([0015], Fig. 1), means for transmitting the received data stream through an external output to a device that is capable of playing the stream, called a reproduction device ([0081] set-top-box to television, etc.); and 
a second device, called a control device, separate from the first device and integrating (Figs. 1 and 2 – mobile device with a screen display; ): 
- a display screen (Fig.2), 
- user interface means for allowing a user of the second device to select on the second device the data stream to be played (Fig. 2 – user interface of the media application, media 1, media 2, media 3, etc.; [0078-0079, 0085]), 
- means for, following the selection by the user, and preview on the display screen of the control device of the data stream to be played ([0087] the user may edit, organize, etc. the content before sending to a rendering device. i.e. preview ), transmitting to the first device a command for playing the selected stream, said command containing data for locating the selected stream (Fig. 2, #35 – set of controls (“send”) to send the content to a rendering device; [0015, 0087]). 
While Al-Shaykh appears to disclose said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents, (Fig. 2 and [0082, 0083, 0090, 0094, 0096]
	In an art of the same endeavor, Roberts discloses:
 said user interface means arranged to present a user interface on the display screen comprising at least one section corresponding to a type of stream, and being arranged to, on selection of the at least one section, access at least one selection interface from a respective server, said selection interface permitting selection of at least one content stored on a storage device amongst several contents (at least in [0017, 0033] and Fig. 3).
	At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh, to further include the teachings of Roberts, for the purpose of providing a user access to multimedia content from different platforms.

Regarding claim 3:
Al-Shaykh - Roberts discloses the first device comprises decoding means designed to decode the received data stream (Al-Shaykh [0081] The available rendering devices, such as, for example, the rendering devices 21,22,23, may support one or more multimedia home networking standards, such as, for example, UPnP AV and/or DLNA.  The available rendering devices may be, for example, a television, a set-top box).   

Regarding claim 4:
Al-Shaykh - Roberts discloses the user interface means comprise means for displaying graphical interface data (Al-Shaykh discloses a graphical user interface; Roberts – Fig. 3).

Regarding claim 5:
Al-Shaykh - Roberts discloses the at least one selection interface permits selecting content on a remote server (Roberts [0017, 0033] – a URL may be provided to access content located on a remote server).

Regarding claim 7:
Al-Shaykh - Roberts discloses the first device is devoid of user interface means for allowing a user to select a data stream to be played (Al-Shaykh [0015] an external control point The mobile device user interface may transfer media to a target rendering device).  

Regarding claim 9:
Al-Shaykh - Roberts discloses the user interface means for allowing a user to select a data stream comprise means for displaying graphical interface data (Al-Shaykh [0098, 0101], Figs. 3, 4, 5). 

Claims 2, 6, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Shaykh (US 2011/0131520), in view of Roberts (U.S. 20110112665), in further view of Taylor (US 2012/0051344). 

Regarding claim 2:
Al-Shaykh - Roberts discloses a graphical user interface, however, does not explicitly teach the second device comprises means for assisting connection of the first device to the wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device. 
In related art, Taylor teaches the second device comprises means for assisting connection of the first device to the wireless access point, said means being designed to display a graphical interface for inputting data for connection of the first device to the wireless access point and to transmit said input connection data to the first device ([0008, 0052, 0053] displaying confirmation notice to connect). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh - Roberts, to further include the teaching of Taylor, for the purpose of providing of allowing configurations setting to be completed on the electronic device remotely without involving any manipulation on the mobile electronic device (Taylor [0008-0009]).

Regarding claim 6:
Al-Shaykh - Roberts - Taylor discloses the first and second devices belong to a local area network managed by the wireless access point, and saidF071.0293US2 -24- user interface means are configured to access a file manager on a storage server for the local area network (Taylor [0009] local network, fig. 4, S302 – access point), [0031, 0036]; Al-Shaykh [0092] use of the set of controls and indications 35, the media application may be a music player application which may enable music files accessible by the mobile device 11 to be identified, organized, arranged into playlists and/or rendered using the mobile device 11; Fig. 1 – home network).  

Regarding claim 11:
Al-Shaykh - Roberts discloses a graphical user interface, but does not explicitly teach in whichF071.0293US2 -26- the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point, and the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device. 
In related art, Taylor teaches F071.0293US2 -26-the receiving device sets up a direct wireless connection to the control device and transmits to the control device a request for connection to a wireless access point (Taylor – Fig. 4, at least [0041-0045]); and 
the control device displays a graphical interface for inputting data for connection of the receiving device to the wireless access point and then, following input of data for connection to the wireless access point by the user, transmits said input connection data to the receiving device ([0008, 0052, 0053] displaying confirmation notice to connect). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Al-Shaykh -Roberts, to further include the teaching of Taylor, for the purpose of providing of allowing configurations setting to be completed on the electronic device remotely without involving any manipulation on the mobile electronic device (Taylor [0008-0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421         

 /NATHAN J FLYNN/ Supervisory Patent Examiner, Art Unit 2421